        6:19-cv-00632-HMH              Date Filed 04/30/19     Entry Number 14   Page 1 of 1




AO450 - Judgment in a Civil Case



                         UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                       GREENVILLE DIVISION


Mount Vernon Fire Insurance Company

                                                         JUDGMENT IN A CIVIL CASE
          vs.
                                                         Case Number: 6:19cv632-HMH
Three Blind Mice, LLC d/b/a The Blind
Horse Saloon


[]        Jury Verdict. This action came before the Court for a trial by jury. The issues have
          been tried and the jury has rendered its verdict.

[X]       Decision by Court. This action came before the Court for consideration. The issues
          have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the case is DISMISSED without prejudice.


                                                         ROBIN L BLUME, Clerk




                                                         By:
                                                                       Deputy Clerk

April 30, 2019
